 



EXHIBIT 10.28
AMENDMENT OF EMPLOYMENT AGREEMENT
This Amendment of Employment Agreement (“Amendment”), dated as of February 21,
2008, is entered into between Enzon Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Jeffrey H. Buchalter (the “Executive”).
RECITALS
     A. Whereas, the Company and the Executive are parties to that certain
Amended and Restated Employment Agreement, dated as of April 27, 2007 (the
“Employment Agreement”).
     B. Whereas, the Compensation Committee of the Board of Directors of the
Company has noted that the change in control severance payment, which currently
includes a payment of a six times base salary, should be restated to be
constructed in a more customary manner in terms of a multiple of the sum of base
salary and target bonus.
     C. Whereas, to effect the desired change with no current financial effect
under the Employment Agreement, the Compensation Committee wishes to restate
such change in control severance payment to include a payment of three times the
sum of base salary and target bonus.
     D. Whereas, the Company and the Executive desire to amend the Employment
Agreement as set forth in this Amendment.
     E. The Compensation Committee has approved the amendment to the Employment
Agreement as set forth in this Amendment.
     NOW THEREFORE, in consideration of the mutual promises set forth below and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:
     1. All capitalized terms not defined herein shall have the meanings
ascribed to such terms in the Employment Agreement.
     2. Section 10(f)(i) of the Employment Agreement is hereby amended to read
as follows:
     (i) Executive shall receive a lump sum cash payment equal to the sum of
(1) any Base Salary payable through the date of termination and any Earned Bonus
which remains unpaid as of the date of termination, (2) the pro rated portion of
the Target Bonus (based on the Base

 



--------------------------------------------------------------------------------



 



Salary at the time of such termination or, if higher, at the time during the
12 months preceding the Change in Control) for the period worked during the
fiscal year in which such termination occurs, and (3) the sum of Executive’s
annual Base Salary and Target Bonus at the time of such termination (or, in each
case, if higher, at any time during the 12 months preceding the Change in
Control) multiplied by three (3);
     3. This Amendment shall be effective as of the date first written above.
Except as amended hereby, all of the terms of the Employment Agreement are
hereby ratified and confirmed by each of the Company and the Executive in all
respects, and shall remain in full force and effect.
     4. This Amendment may be executed in multiple counterparts, each of which
shall be deemed an original and all of which when so executed shall constitute
one and the same instrument.
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

          ENZON PHARMACEUTICALS, INC.
     
By:
   /s/ Goran A. Ando    
 
 
 
    Name: Goran A. Ando
Title: Director and Chairman, Compensation Committee
   
 
       

     
EXECUTIVE:
   
 /s/ Jeffrey H. Buchalter
   
 
Jeffrey H. Buchalter
   

2